 



Exhibit 10.3
REVOLVING PROMISSORY NOTE



$1,000,000.00   May 6, 2005          

     FOR VALUE RECEIVED, ProLink Solutions, LLC, a Delaware corporation
(“Borrower”), hereby promises to pay to the order of FOC Financial Limited
Partnership, an Arizona limited partnership (“Lender”), or its endorsees,
successors or assigns (including the Lender, the “Holder”), the principal sum of
One Million and No/100 Dollars ($1,000,000.00) (the “Maximum Amount”), or so
much thereof as may be advanced from time to time by Lender, in immediately
available funds and in lawful money of the United States of America, together
with interest on the outstanding balance thereof, all as provided in this
Revolving Note (this “Note”).
     1. Loan Agreement. This Note is made and given in connection with that
certain Letter Loan Agreement dated May 6, 2005 between Borrower and Lender (the
“Loan Agreement”), and all of the terms and conditions of the Loan Agreement,
including, without limitation, the “standstill” provisions, are incorporated in
this Note by reference as if fully stated herein.
     2. Advances. Upon written request of Borrower to Lender from time to time
and upon compliance with the terms and conditions of the (“Loan Agreement”),
Holder may, in its sole discretion, advance funds to Borrower under this Note
not to exceed the Maximum Amount in one or more advances at any time and from
time to time from the date hereof through and including May 5, 2006 (the
“Funding Termination Date”). The principal amount of this Note may be borrowed,
repaid and reborrowed from time to time. Holder may request documentation or
information, as Holder shall reasonably require as a condition to each such
advance.
     3. Interest. The outstanding principal balance of this Note shall bear
simple interest at twelve percent (12%) per annum (the “Regular Rate”), computed
on the basis that each month contains thirty (30) days and each year contains
three hundred sixty (360) days.
     4. Payments of Interest. The accrued and unpaid interest on the principal
balance of this Note outstanding from time to time, shall be paid in monthly
interest only installments on the fifth (5th) day of the following month with
respect to any month in which any advances are outstanding.
     5. Payment of Principal; Maturity Date. Borrower agrees to pay in full the
entire outstanding principal balance of this Note, accrued and unpaid interest,
and all other unpaid amounts owing under this Note on or before ninety (90) days
after the Funding Termination Date (the “Maturity Date”).

 



--------------------------------------------------------------------------------



 



     6. Optional Prepayments. The indebtedness evidenced by this Note may be
prepaid in whole or in part at any time without premium or penalty.
     7. Manner of Payment. Payment(s) of principal, interest and other amounts
due under this Note shall be made on the date due in lawful money of the United
States of America at 2025 South Airport Boulevard, Chandler, AZ 85249, or to
such other place of payment as the Holder may designate in writing. All such
payments shall be made without any deduction whatsoever, including, without
limitation, any deduction for set-off, recoupment, counterclaim, or taxes. Any
payments due hereunder which are due on a day which is not a business day shall
be payable on the immediately succeeding business day, together with all accrued
and unpaid interest through the actual date of payment. All payments made
hereunder shall be applied first to the payment of the interest then accrued and
due on the unpaid principal balance of this Note and any other charges or fees
due under this Note or the Loan Agreement and the remainder shall be applied to
the reduction of the unpaid principal.
     8. Security. This Note is secured by a lien on, and security interest in,
all of Borrower’s right, title, and interest in and to the Funded ProLink
Systems (as defined in the Loan Agreement) and all proceeds and accounts arising
therefrom, whether now owned or hereafter acquired, granted pursuant to the Loan
Agreement.
     9. Default. An “Event of Default” or a “Default” under this Note shall
exist (i) if the Borrower fails to make any payment of interest when due;
(ii) if the Borrower fails to repay any advance made by Lender, or the Loan Fee,
with respect to a Funded ProLink System within three (3) business days after
receipt by Borrower of good, collected funds for the System Advance Amount (as
defined in the Loan Agreement) with respect to such Funded ProLink System;
(iii) upon the occurrence of an Event of Default or a Default under the Loan
Agreement; (iv) if the Borrower commences a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or consents to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or makes a general assignment for the benefit of
creditors, or fails generally to pay its debts as they become due, or takes any
limited liability company action to authorize any of the foregoing; or (v) if an
involuntary case or other proceeding is commenced against the Borrower seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, and such
involuntary case or other proceeding remains undismissed and unstayed for a
period of sixty (60) days; or an order for relief is entered against the
Borrower under the federal bankruptcy laws as now or hereafter in effect.
     10. Remedies Upon Event of Default: If an Event of Default shall have
occurred and be continuing, Holder may, by written notice to the Borrower,
declare all outstanding principal of, accrued and unpaid interest on, and all
other amounts under this Note to be immediately due and payable and upon such
declaration, such amounts shall become immediately due and payable and shall
bear interest at the default interest rate of eighteen percent (18%) from the
due date

-2-



--------------------------------------------------------------------------------



 



until paid in full. If an Event of Default specified in clause (iv) or (v) of
Section 9 occurs, all outstanding principal of, accrued and unpaid interest on,
and all other amounts under this Note shall become immediately due and payable
without any declaration or other act on the part of Holder. In addition to the
acceleration provisions set forth above, Holder may suspend or terminate its
obligation to make further advances as provided in Section 2, and exercise all
remedies provided at law or in equity or by statute. Each right, power or remedy
of the Holder hereof upon the occurrence of any Event of Default as provided for
in this Note or now or hereafter existing at law or in equity or by statute
shall be cumulative and concurrent and shall be in addition to every other
right, power or remedy provided for in this Note or now or hereafter existing at
law or in equity or by statute, and the exercise or beginning of the exercise by
the Holder hereof of any one or more of such rights, powers or remedies shall
not preclude the simultaneous or later exercise by the Holder of any or all such
other rights, powers or remedies. Upon the occurrence of an Event of Default,
the Borrower shall pay all costs and expenses (including attorneys’ fees) that
are incurred by the Holder in connection with the preservation and enforcement
of its rights under this Note.
     11. Waivers. Borrower hereby waives presentment for payment, demand,
notice, protest, notice of protest and notice of dishonor, and all other notices
of any kind whatsoever to which it may be entitled under applicable law or
otherwise, except for notices to which Borrower is expressly entitled under this
Note.
     12. Loss, Theft, Destruction, or Mutilation of this Note. Upon receipt of
evidence reasonable satisfactory to Borrower of the loss, theft, destruction or
mutilation of this Note, and, in the case any such loss, theft or destruction,
upon receipt of an indemnity reasonably satisfactory to Borrower, or, in the
case of any such mutilation, upon surrender and cancellation of such mutilated
Note, Borrower shall issue and deliver within five (5) days a new Note, of like
tenor, in lieu of the lost, stolen, destroyed or mutilated Note.
     13. Costs of Collection. Borrower agrees to pay to the Holder all costs and
expenses, including the fees and expenses of all attorneys, accountants and
other experts retained by the Holder, which are expended or incurred by or on
behalf of the Holder in connection with (a) the collection and enforcement of
this Note, whether or not any action, suit or other proceeding is commenced;
(b) any actions for declaratory relief in any way related to this Note or the
indebtedness evidenced hereby; (c) the protection or preservation of any rights
or remedies of the Holder under this Note; (d) any actions taken by the Holder
in negotiating any amendment, waiver, consent or release of or under this Note;
(e) any actions taken in reviewing Borrower’s financial affairs if any Default
or Event of Default shall have occurred or the Holder shall have determined in
good faith that a Default or an Event of Default may likely occur; (f) any
refinancing, restructuring (whether in the nature of a “work out” or otherwise),
bankruptcy or insolvency proceeding involving Borrower; (g) any actions taken to
verify, maintain, perfect and protect any lien granted to the Holder to secure
repayment of this Note; or (h) any effort by the Holder to protect, assemble,
complete, collect, sell, liquidate or otherwise dispose of the Property,
including in connection with any case under bankruptcy law. The Borrower hereby
consents to the taking of the foregoing actions by the Holder.
     14. Usury Savings Clause. Borrower agrees to pay an effective rate of
interest which is the rate provided for in this Note plus any additional rate of
interest resulting from any charges

-3-



--------------------------------------------------------------------------------



 



of interest or in the nature of interest paid or to be paid in connection with
the advances evidenced by this Note and the Loan Agreement, including, without
limitation the Loan Fee. Notwithstanding any provision herein or in any
instrument now or hereafter securing this Note, the total liability for payments
of interest and in the nature of interest shall not exceed the limits imposed by
the usury laws of the State of Arizona. If Holder receives as interest an amount
which would exceed such limits, such amount which would be excessive interest
shall be applied to the reduction of the unpaid principal balance and not to the
payment of interest, and if a surplus remains after full payment of principal
and lawful interest, the surplus shall be remitted to Borrower by Holder, and
Borrower hereby agrees to accept such remittance.
     15. Extension of Time. The Holder may, at its sole option, extend the time
for payment of this Note, postpone the enforcement hereof, or grant any other
indulgence without affecting or diminishing the Holder’s right to full recourse
against Borrower hereunder, which right is expressly reserved.
     16. Outstanding Principal Balance. Borrower hereby authorizes Lender to
endorse on Exhibit “A” attached hereto and incorporated herein by this
reference, appropriate notations evidencing the date and amount of each
principal advance by Lender and principal repayment by Borrower; provided,
however, that failure of Lender to make notation of any such advance or
repayment shall not limit or otherwise affect Borrower’s obligations under this
Note and the recognition by Lender of payments by Borrower of principal and
interest under this Note.
     17. Governing Law. IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF ARIZONA
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE (WITHOUT REGARD TO THE
CHOICE OF LAW OR CONFLICTS OF LAW PROVISIONS THEREOF) AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA.
     18. Captions; Construction and Interpretation. The captions contained in
this Note are for convenience of reference only, do not constitute a part of
this Note and are not to be considered in construing or interpreting this Note.
Neither Borrower nor Lender shall be deemed the drafter of this Note for
purposes of construing the provisions of this Note. All provisions of this Note
shall be construed in accordance with their fair meaning, and not strictly for
or against Borrower or Holder. Whenever used herein, the word “Borrower” shall
be deemed to include its respective successors and assigns.
     19. WAIVER OF JURY TRIAL. BORROWER AND HOLDER (BY ACCEPTANCE THEREOF)
HEREBY WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
PROCEEDING BROUGHT TO RESOLVE ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATING TO THIS NOTE, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION, SUIT OR
OTHER PROCEEDING.

-4-



--------------------------------------------------------------------------------



 



     20. Amendment. This Note may not be amended, modified, or changed, nor
shall any waiver of any provision hereof be effective, except only by an
instrument in writing and signed by Borrower and Lender.
     21. Time. Time is of the essence of this Note.
     22. Successors and Assigns. This Note shall be binding upon the heirs,
legatees and personal representatives of Borrower and shall inure to the benefit
of the successors, assigns and participants of Lender.
     23. Notices. Any notice, demand, consent, approval, or other communication
required or desired to be given under this Note (“Notices”) shall be in writing
and shall be directed to the parties at the addresses set forth herein. All
Notices provided for or permitted by this Note shall be in writing and may be
delivered by any one of the following methods: (a) by personal delivery, (b) by
United States Postal Service, certified mail, return receipt requested (c) by
prepaid deposit with an overnight express delivery service, or (d) by facsimile
transmission with a confirmed copy of successful transmission, together with a
copy sent by one of the other methods of notice authorized by this Section. All
Notices shall be effective upon receipt, which absent contrary proof, shall
conclusively be presumed to occur not later than one (1) business day after
deposit with an overnight express delivery service, three (3) business days
following posting if transmitted by mail, or the date of transmission if sent by
facsimile transmission. Each party shall have the right to designate a different
address by the giving of notice in conformity with this Section. All notices
shall be sent to:

         
 
  Holder:   FOC Financial Limited Partnership
 
      2025 South Airport Boulevard
 
      Chandler, AZ 85249
 
      Attn: Steven Fisher
 
      Facsimile: 480.782.9152
 
       
 
  Borrower:   ProLink Solutions, LLC.
 
      7970 South Kyrene Road
 
      Tempe, AZ 85283
 
      Attn: Lawrence Bain

     IN WITNESS WHEREOF, Borrower has caused this Note to be executed and
delivered by its authorized representatives as of the date first above written.

              BORROWER:
 
            ProLink Solutions, llc, A Delaware
corporation
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

-5-